Mr. Justice Waterman delivered the opinion oe the Court. Appellee claims, and the decree of the court in this case in effect is, that appellant, because of the provisions of the present mechanic’s lien law, must pay twice for work done upon her building. Such contention by appellee would be well founded if the present law had been in force when appellant contracted for the placing of heating apparatus in her dwelling. The law under consideration went into force June 26, 1895. The provisions of this law—requiring that within ten days after a contract is made, the owner shall require, and the contractor shall give, a verified statement of the names and addresses of all persons having sub-contracts, etc.—are not retroactive so as to cover contracts made in the previous April or May. It was impossible, after June 26, 1895, to have, within ten days of the making of the contract, April or May, 1895, given a verified statement of the names and addresses of persons having sub-contracts. The law never requires impossibilities. We do not think that claims for liens under the law in force prior to June 26, 1895, were made out. The decree of the Superior Court is reversed and the cause remanded, with directions to order appellant to pay int-o court the sum of $300 for the.use of appellees; the same to be in full discharge of all claim of appellees for a lien on account of the said work by them respectively done upon appellant’s said premises; such sum to be distributed 2?ro rata among appellees.